Citation Nr: 0336431	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids.  

2.  Entitlement to an initial rating higher than 10 percent 
for a thoracic spine condition with x-ray evidence of 
scoliosis.  

3.  Entitlement to an initial rating higher than 20 percent 
for nocturia with prostate enlargement.  

4.  Entitlement to an initial rating higher than 10 percent 
for chronic bursitis of the right hip, secondary to 
dextroscoliosis.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to July 1995. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from December 2001 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In the December 2001 rating decision, the RO granted service 
connection for hemorrhoids (and assigned a noncompensable 
rating), a thoracic spine condition with x-ray evidence of 
scoliosis (and assigned a 10 percent rating, and nocturia 
with prostate enlargement (and assigned a 10 percent rating).  
In January 2003, the RO increased the veteran's nocturia with 
prostate enlargement to 20 percent disabling.

In the September 2002 rating decision, the RO granted service 
connection for chronic bursitis of the right hip, secondary 
to dextroscoliosis, and assigned a 10 percent rating.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the veteran's claim.  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (codified 
at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  It is noted 
that the August 2002 VCAA letter is specifically tailored to 
service connection claims.  In regard to the veteran's 
specific claims for increased initial ratings, the record 
does not reflect the veteran was provided notice as required 
under these provisions.  This should be accomplished prior to 
a final decision.  

Regarding the claim for an initial rating higher than 10 
percent for a thoracic spine condition with x-ray evidence of 
scoliosis, the schedular criteria by which it is rated 
changed during the pendency of the veteran's appeal.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003) (effective September 
26, 2003), to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  Therefore, adjudication of the increased 
rating claim for the service-connected low back disability 
must also include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used. Id.  For that 
reason, the veteran's claim must be remanded for 
consideration of his claim under the new diagnostic criteria.  
Also, as the Court noted in Massey v. Brown, 7 Vet.App. 204 
(1994), rating decisions must be based on medical findings 
that relate to the applicable criteria.    Therefore, the 
veteran should be afforded another VA examination which takes 
into account the new criteria.  
 
Regarding the claim for an initial rating higher than 20 
percent for nocturia with prostate enlargement, the veteran 
underwent a VA examination in August 2001, but it is not 
clear from said examination the severity of his disability.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  

After the September 2002 rating decision granting service 
connection and an initial 30 percent rating for cephalgia 
with headaches, the veteran asserted in a January 2003 
document that he sought an increased initial rating for his 
headaches.  As this statement is accepted as a timely Notice 
of Disagreement (NOD) regarding an increased initial rating 
for cephalgia with headaches from 30 percent, the Board is 
required to remand this issue to the RO for issuance of a 
Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The appellant and his representative 
should be sent a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the appellant's claim 
challenging the initial noncompensable 
rating for hemorrhoids, the initial 10 
percent rating for a thoracic spine 
condition with x-ray evidence of 
scoliosis, the initial 20 percent rating 
for nocturia with prostate enlargement, 
and the initial 10 percent rating for 
chronic bursitis of the right hip, 
secondary to dextroscoliosis.  The letter 
should also specifically inform the 
appellant and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the VA will attempt to obtain on the 
claimant's behalf.  This notice should be 
consistent with 38 U.S.C.A. §§ 5102, 
5103, 5103A and any applicable precedent.  

2.  The veteran should be scheduled for a 
VA genitourinary examination.  The 
veteran's claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate special studies or tests 
should be accomplished.  A complete 
rationale for any opinion expressed 
should be provided.  The examiner should 
answer the following questions:  

a.  Does the veteran have urine 
leakage requiring the wearing of 
absorbent materials, and if so, how 
many times per day must they be 
changed?

b.  Regarding urinary frequency, is 
there a daytime voiding interval of 
less than one hour, or an awakening 
to void five or more times per 
night?

c.  Regarding obstructed voiding, is 
there urinary retention that 
requires intermittent or continuous 
catheterization?

d.  Does the veteran have a urinary 
tract infection, and if so, pleas 
describe its symptoms?




3.  The veteran should be scheduled for a 
VA orthopedic examination.  The claims 
folder, to include all evidence added to 
the record and a copy of this REMAND 
should be made available to the examiner 
in conjunction with the examination.  
Such tests as the examining physician 
deems appropriate should be performed.  
The veteran should be examined to 
determine the nature and severity of the 
thoracic spine condition with x-ray 
evidence of scoliosis.  The examination 
report should include responses to the 
following medical questions 

a.  What is the veteran's range of 
motion of his thoracolumbar spine, 
in particular his forward flexion, 
extension, left and right lateral 
flexion, and left and right lateral 
rotation?  

b.  Does the veteran have muscle 
spasm or guarding severe enough to 
result in an abnormal gait?

c.  Does the veteran have abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis?  

d.  Does the veteran have ankylosis 
of the entire thoracolumbar spine?

e.  Does the veteran have ankylosis 
of the thoracic spine, either 
favorable or unfavorable?  

4.  The RO should issue a Statement of 
the Case concerning the issue of an 
increased initial rating for cephalgia 
with headaches from 30 percent.  If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to the Board.  See 38 
U.S.C.A. § 7104(a) (West 2002).  .

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record the claim should be readjudicated.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding the initial noncompensable 
rating for hemorrhoids, the initial 10 
percent rating for a thoracic spine 
condition with x-ray evidence of 
scoliosis, the initial 20 percent rating 
for nocturia with prostate enlargement, 
and the initial 10 percent rating for 
chronic bursitis of the right hip, 
secondary to dextroscoliosis, which 
includes all additional applicable laws 
and regulations, and the reason for the 
decision.  The appellant must be given 
the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




